No. 04-14-00807-CV

                          In the Court of Appeals for the
                         Fourth Court of Appeals District
                               San Antonio, Texas


                            BRADLEY AERY, et al.,
                                                       Appellants,

                                         v.


                              HOSKINS, INC., et al.,
                                                        Appellees.



    FROM THE 36TH JUDICIAL DISTRICT COURT OF MCMULLEN COUNTY, TEXAS


         LEE ANN KULKA, ANDREA JURICA, LEROY HOSKINS, III
        JOINDER IN BRIEF OF APPELLANTS C. CLIFTON HOSKINS
                         AND HOSKINS, INC.


TO THE HONORABLE JUSTICES OF THE COURT:

      NOW COME Appellees Lee Ann Kulka, Andrea Jurica and Lee Roy

Hoskins, III (collectively, “Kulka Appellees”) and present their joinder in Brief of

Appellees C. Clifton Hoskins and Hoskins, Inc. demonstrating that the trial court

correctly granted summary judgment on the dispositive legal issue in this case.

      The Kulka Appellees join in the Brief of Appellees Cliff Hoskins and

Hoskins, Inc. as the trial court’s order that that the February 9, 1966 Deed from
Sam E. Quinn to James L. House conveying the lands of the 623.93-acre Quinn

Tract (Vol. 95, pg. 451) (the “House Deed”) did not convey Sam E. Quinn's non-

participating royalty interests in the Ray Tract and Hoskins Tract, originally

established and described in that certain November 7, 1963 Partition and Royalty

Deed (Vol. 95, pg. 357) and subsequently conveyed to Hazel Hoskins and L. R.

Hoskins by that certain February 11, 1966 Deed from Sam E. Quinn to L. R.

Hoskins and Hazel Hoskins conveying his non-participating royalty interest in Ray

Tract and Hoskins Tract should be upheld.

      The Kulka Appellees’s do not adopt nor agree to any statement in the Brief

of Appellees C. Clifton Hoskins and Hoskins, Inc. as to the specific ownership

interest claimed by C. Clifton Hoskins and Hoskins, Inc. in the Hoskins Tract, the

Ray Tract or of the NPRI’s at issue. In particular, Appellees C. Clifton Hoskins

and Hoskins, Inc. define themselves as “Hoskins” and then proceed to make

numerous arguments as to the ownership interest of “Hoskins”. There are current

disputes as to title among the Hoskins family over the assets in the probate

proceeding No. 1785, In the Estate of Lee Roy Hoskins, Sr., Deceased, pending in

the County Court of Live Oak County, Texas (the “Hoskins Estate Matter”).

Certain conveyances particularly those by Hazel Hoskins and Hoskins, Inc.,

including conveyances to Appellees and other Co-Appellees C. Clifton Hoskins,

Blake C. Hoskins, Brent C. Hoskins, Leonard K. Hoskins and others are at issue in



                                        2
the Hoskins Estate Matter. The disputes by and between the Hoskins family are

not relevant to the question presented on appeal concerning the interpretation of

the nature and extent of the conveyance under the unambiguous House Deed.

Appellees have superior title as compared to Appellants Aery and House.

      Joinder in the Brief of Appellees C. Clifton Hoskins and Hoskins, Inc. is not

an admission that the conveyance by Hazel Hoskins, Hoskins, Inc., or C. Clifton

Hoskins are valid. Rather, the Kulka Appellees simply contend that, upon the

death of Lee Roy Hoskins, Sr., the Estate of Lee Roy Hoskins, Sr., had superior

title or claim to the NPRI, at issue herein, as compared to Appellants Aery and

House. The validity of any subsequent conveyances following Lee Roy Hoskins,

Sr.’s death does not alter the invalidity of the claims by Appellants Aerys or House

and no order of the trial court below addressed ownership issues as between the

Hoskins family.

      WHEREFORE, appellees Lee Ann Kulka, Andrea Jurica and Lee Roy

Hoskins, III respectfully request that this Court affirm the judgment of the district

court and that they have such further relief to which they are entitled.




                                          3
                                     Respectfully submitted,

                                     JACKSON WALKER L.L.P.
                                     112 E. Pecan Street, Suite 2400
                                     San Antonio, Texas 78205
                                     (210) 978-7700
                                     (210) 978-7790 – Fax



                                     By:______/s/ Julia W. Mann__________
                                          Peter E. Hosey
                                          State Bar No. 10027500
                                          Julia W. Mann
                                          State Bar No. 00791171

                                     ATTORNEYS FOR APPELLEES
                                     LEE ANN KULKA, LEE ROY
                                     HOSKINS, III AND ANDREA JURICA




                     CERTIFICATE OF COMPLIANCE
      The undersigned certifies this brief complies with the type-face and length

requirements of amended rule 9.4 of the Texas Rules of Appellate Procedure.

Exclusive of the exempted portions stated in amended rule 9.4(i)(1), the brief

contains 521 words, as calculated by Microsoft Word 2010, the program used to

prepare this document.

                                        /s/ Julia W. Mann
                                            Julia W. Mann




                                       4
                           CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Lee Ann Kulka,

  Andrea Jurica, Leroy Hoskins, III’s Joinder in Brief of Appellants C. Clifton

  Hoskins and Hoskins, Inc. has been forwarded to all counsel and parties of record,

  listed below, by via electronic service or email, on this 20th day of May, 2015.

Rosemarie Kanusky                                 Dan Pozza
John W. Weber, Jr.                                LAW OFFICE OF DAN POZZA
Jeffrey A. Webb                                   239 East Commerce Street
James Summers                                     San Antonio, Texas 78205
NORTON ROSE FULBRIGHT US LLP                      danpozza@yahoo.com
300 Convent, Suite 2100                           Appellate Counsel for Aery Family
San Antonio, Texas 78205
Rosemarie.Kanusky@nortonrosefulbright.com
John.Weber@nortonrosefulbright.com
Jeff.Webb@nortonrosefulbright.com
James.Summers@nortonrosefulbright.com
Appellate Counsel for the House Family

David Ylitalo                                     Marc K. Whyte
COATS ROSE PC                                     WHYTE, PLLC
1020 Northeast Loop 410                           209 Tuttle
Suite 800                                         San Antonio, Texas 78209
San Antonio, Texas 78209                          whytemarc@gmail.xom
dylitalo@coatsrose.com                            Counsel for Aery Family
Counsel for Leonard Hoskins

Ellen Mitchell                                   John George, Jr.
C. David Kinder                                  Matthew F. Wymer
DYKEMA COX SMITH                                 BEIRNE, MAYNARD & PARSONS, LLP
112 E. Pecan Street, Suite 1800                  112 East Pecan Street, Suite 2750
San Antonio, Texas 78205                         San Antonio, Texas 78205
emitchell@dykema.com                             jgeorgejr@bmpllp.com
dkinder@dykema.com                               mwymer@bmpllp.com
Counsel for C. Clifton Hoskins and Hoskins, Inc. Counsel for Aery Family



                                            5
Jason A. Newman                                 Melanie Hessler Phipps
BAKER BOTTS L.L.P.                              KUSTOFF & PHIPPS, LLP
One Shell Plaza                                 4103 Parkdale Street
910 Louisiana Street                            San Antonio, Texas 78229-2520
Houston, Texas 77002-4995                       mphipps@kplegal.com
Jason.newman@bakerbotts.com                     Counsel for Aery Family
Counsel for Texoz E&P I, Inc.
Benjamin F. Youngblood, III                     Ezra A. Johnson
BENJAMIN F. YOUNGBLOOD III, P.L.L.C.            UHL, FITZSIMONS,
8207 Callaghan Road, Suite 100                  JEWETT & BURTON, PLLC
San Antonio, Texas 78230                        4040 Broadway, Suite 430
bfy@prodigy.net                                 San Antonio, Texas 78209
Counsel for Jane W. Hoskins                     ejohnson@ufjblaw.com
                                                Counsel for Blake C. Hoskins
David W. Navarro                                Michael C. Sartori
Brendon C. Holm                                 LAW OFFICE OF MICHAEL C. SARTORI
HORNBERGER SHEEHAN FULLER BEITER                P.O. Box 1222
WITTENBERG & GARZA INCORPORATED                 502A Houston Street
The Quarry Heights Building                     George West, Texas 78022
7373 Broadway, Suite 300                        Michael@msartori.com
San Antonio, Texas 78209                        Counsel for Hoskins, Inc., C. Clifton
dnavarro@hsfblaw.com                            Hoskins, Trudy Day, and Hazel Q.
bholm@hsfblaw.com                               Hoskins
Counsel for Brent C. Hoskins
Conner R. Jackson                               Bruce D. Oakley
R. Clay Hoblit                                  Robert L. Pillow
HOBLIT FERGUSON DARLING, LLP                    HOGAN LOVELLS US LLP
2000 Frost Bank Plaza                           700 Louisiana Street, Suite 4300
802 Carancahua                                  Houston, Texas 77002
Corpus Christi, Texas 78401                     Bruce.oakley@hoganlovells.com
cjackson@hfdlaw.com                             Robert.pillow@hoganlovells.com
choblit@hfdlaw.com                              Counsel for Armadillo E&P, Inc., Sea
Counsel for Aurora Resources Corporation        Eagle Ford, LLC, and Sundance
                                                Energy, Inc.

                                           /s/ Julia W. Mann
                                               Julia W. Mann
  12971154v.2




                                           6